Citation Nr: 0322730	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for stricture of the esophagus.



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1986 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
RO in Roanoke, Virginia, which granted service connection for 
stricture of the esophagus and assigned a noncompensable 
rating.  In a July 2002 rating decision, the RO increased the 
disability rating for strictures of the esophagus to 30 
percent.  The 30 percent rating has remained in effect until 
the instant appeal. 


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  

In a June 2002 medical statement, Lisa Odabasi, M.D., noted 
that the veteran was her patient at Colonial Gastroenterology 
Associates.  Dr. Odabasi stated that the veteran had a prior 
history of gastric ulcers and gastroesophageal strictures, 
which required extensive testing and procedures to evaluate.  
She reported that the chronic medical condition, from which 
the veteran suffered, required follow-up treatment every 
three to six months.  The RO must obtain all the veteran's 
medical records from Colonial Gastroenterology Associates, 
which deal with strictures of the esophagus.

The record indicates that the veteran underwent a general VA 
examination in September 2001.  He should be afforded a 
current VA examination in order to determine the current 
severity of the esophageal stricture.  

In view of the foregoing, the case is remanded for the 
following:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for esophageal stricture 
during the period of August 2001 to the 
present.  After the veteran has signed 
the appropriate releases, those records, 
and the records from Colonial 
Gastroenterology Associates should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of this 
problem.

3.  The RO should schedule the veteran 
for a VA examination for purposes of 
assessing the current severity of his 
service-connected esophageal stricture.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  

The examiner should provide an opinion 
as to whether the esophageal stricture 
that is "moderate," "severe," or so 
disabling as to permit the passage of 
liquid only with marked impairment of 
general health.  38 C.F.R. § 4.114 
(Diagnostic Code 7203).  If the 
severity of the problems the veteran is 
having with his esophagus does not rise 
to the level of, "severe" stricture of 
the esophagus, that should be 
specifically indicated.  

5.    The veteran must be given 
adequate notice of the date and place 
of any requested examination.  A copy 
of all notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO should review all evidence 
received since the issuance of the 
statement of the case.  If the issue 
remains denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




